Citation Nr: 0735781	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  04-40 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for service-connected left knee meniscal tear with 
chondromalacia.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected osteoarthritis of the left knee 
with limitation of motion.

3.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the above claims.


FINDINGS OF FACT

1.  The veteran is in receipt of the maximum rating for 
severe right knee subluxation and lateral instability.

2.  Although some functional loss is present, the medical 
evidence of record does not demonstrate left knee limitation 
of flexion to 30 degrees, or any compensable limitation of 
extension.  

3.  The veteran's service-connected disabilities have not 
been shown to be of such severity as to preclude 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent for left knee meniscal tear with chondromalacia have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5257 (2007).  

2.  The criteria for a disability rating greater than 10 
percent for osteoarthritis of the left knee with limitation 
of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010-5260 (2007).  

3.  The criteria for assignment of a total disability rating 
based on individual unemployability are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
C.F.R. §§ 3.340, 4.16(a), (b) (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3. 

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Joints that are actually painful, unstable, or 
malaligned, due to healed injury, should be entitled to at 
least the minimum compensable rating for the joint.  Special 
note should be taken of objective indications of pain on 
pressure or manipulation, muscle spasm, crepitation, and 
active and passive range of motion of both the damaged joint 
and the opposite undamaged joint.  38 C.F.R. § 4.59.

The veteran's osteoarthritis of the left knee with limitation 
of motion is currently evaluated as 10 percent disabling 
under Diagnostic Code 5010-5260, arthritis due to trauma and 
limitation of leg flexion.  38 C.F.R. § 4.71a.  VA and 
private medical evidence of record both confirmed left knee 
osteoarthritis arthritis, related to his service-connected 
injury.  

In addition, the veteran has received a separate initial 
rating of 30 percent for left knee meniscal tear with 
chondromalacia under Diagnostic Code 5257, recurrent 
subluxation and lateral instability of the knee.  38 C.F.R. § 
4.71a.  This issue is also on appeal.   

The Board emphasizes that a veteran who has arthritis and 
instability of the knee, as in this case, may be rated 
separately under Diagnostic Codes 5010 and 5257, provided 
that a separate rating is based upon additional disability.  
VAOPGCPREC 23-97; See Esteban v. Brown, 6 Vet. App. 259 
(1994) (veteran is entitled to separate disability ratings 
for different manifestations of the same disability when the 
symptomatology of one manifestation is not duplicative or 
overlapping of the symptomatology of the other 
manifestations).  

According to Diagnostic Code 5257, which rates impairment 
resulting from other impairment of the knee, to include 
recurrent subluxation or lateral instability of this joint, a 
maximum 30 percent rating will be assigned with evidence of 
severe recurrent subluxation or lateral instability.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R. 
§§ 4.40 and 4.45, pain is inapplicable to ratings under 
Diagnostic Code 5257 because it is not predicated on loss of 
range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).   

As noted above, 30 percent is the maximum rating available 
under Diagnostic Code 5257.  As such, the veteran may only 
receive a higher rating under a different Diagnostic Code or 
on an extra-schedular basis.  However, there is no evidence 
of ankylosis of the knee (Diagnostic Code 5256), or 
impairment of the tibia and fibula (Diagnostic Code 5262).  
Therefore, these Diagnostic Codes will not be applied.  Thus, 
the veteran's left knee instability will continue to be rated 
as 30 percent disabling under Diagnostic Code 5257.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if it is supported by explanation and 
evidence).

The Board now turns to the veteran's 10 percent rating for 
osteoarthritis of the left knee with limitation of motion 
rated under Diagnostic Code 5010-5260, 38 C.F.R.  § 4.71a.  
In this regard, traumatic arthritis is rated analogous to 
degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Diagnostic Code 5003 or 5010.  
Rating personnel must consider functional loss and clearly 
explain the impact of pain on the disability.  VAOPGCPREC 9-
98.  

The diagnostic codes that focus on limitation of motion of 
the knee are Diagnostic Codes 5260 and 5261.  Normal range of 
motion of the knee is to zero degrees extension and to 140 
degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under 
Diagnostic Code 5260, a 10 percent rating will be assigned 
for limitation of flexion of the leg to 45 degrees; a 20 
percent rating will be assigned for limitation of flexion of 
the leg to 30 degrees; and a 30 percent rating will be 
assigned for limitation of flexion of the leg to 15 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

The Board has reviewed the following records: a VA 
examination dated December 2003 and VA treatment records from 
2002 to 2007.  At no time has the veteran exhibited range of 
motion with flexion limited to 30 degrees, or extension 
limited to 10 degrees.  See December 2003 VA examination (0 
degrees of extension to 140 degrees flexion).  

In addition, even with consideration of pain, there is no 
evidence of functional loss associated with the veteran's 
osteoarthritis of the left knee with limitation of motion 
that would warrant a higher rating.  The December 2003 
examiner noted that fatigue, weakness, lack of endurance, or 
coordination had no effect on the veteran's left knee and 
Drawer and McMurray tests were within normal limits.  
Physical examination did show that the veteran had limitation 
of flexion to 120 degrees due to pain.  Such limitation of 
motion, however, is not sufficient to warrant a rating higher 
than 10 percent under Diagnostic Code 5260.  

In addition, a rating for limitation of extension is not for 
application because the evidence does not show any 
compensable limitation of extension under Diagnostic Code 
5261.  See VAOPGCPREC 9-2004.

Beyond the above, the Board can not use a problem associated 
with the 30 percent evaluation in order to give the veteran a 
higher evaluation for his osteoarthritis. 

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 30 
percent for left knee instability under Diagnostic Code 5257 
or for a disability rating greater than 10 percent for 
osteoarthritis of the left knee with limitation of motion.  
Thus, the benefit-of-the doubt doctrine does not apply, and 
the claim must be denied.  38 C.F.R. § 4.3, 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran claims that he is unable to secure or maintain 
substantially gainful employment because of his service-
connected disabilities.  The veteran may be awarded a TDIU 
upon a showing that he is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his service-connected disabilities.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his age or the impairment caused by 
any nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the veteran's disabilities may be considered 
under subjective criteria.  If the veteran is unemployable by 
reason of his disabilities, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R.  § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Federal Court of 
Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

However, in order to be granted a TDIU, the veteran's 
service-connected disabilities, alone, must be sufficiently 
severe to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

In this case, the veteran's service-connected disabilities 
include left knee meniscal tear with chondromalacia, rated as 
30 percent, and osteoarthritis of the left knee with 
limitation of motion, rated as 10 percent.

The veteran's combined disability evaluation is 40 percent.  
See 38 C.F.R. § 4.25, Table I.  As the veteran does not meet 
the schedular prerequisites for assignment of a total rating 
for compensation purposes, he can only be granted a total 
rating if it is shown that his service-connected 
disabilities, when considered in light of his education and 
occupational experience, render him unable to obtain or 
retain substantially gainful employment.  See 38 C.F.R. § 
4.16(b).

During the December 2003 VA examination, the veteran stated 
that he had not worked since 1984.  He worked as a meat and 
fish cutter from 1963 until 1984.  He also stated that he was 
able to cook, walk, shower, shop, dress himself, and drive a 
car.  He did have difficulty climbing stairs, vacuuming, 
gardening, taking out the trash, or pushing a lawnmower.  The 
examiner concluded, following a physical examination, that 
the veteran should avoid activities that required prolonged 
standing or walking or frequent climbing, stooping, kneeling, 
or crouching.  

The Board finds that this examination provides negative 
evidence against the veteran's claim for TDIU.  The examiner 
stated that the veteran was limited in performing certain 
activities; however, his opinion did not state that the 
veteran was unemployable due to his service-connected 
disabilities.  

The Board must also find that this report provides highly 
negative evidence against a higher evaluation for the 
veteran's knee disorder, as noted above. 

In addition, the Board has also reviewed VA treatment 
records, none of which indicates that the veteran is unable 
to secure or maintain gainful employment as a result of his 
service-connected disabilities.  There is also clear evidence 
of nonservice connected disorders that can not provide the 
basis to find that the veteran is totally disabled due to his 
service connected disorders.  Thus, these records also 
provide highly probative evidence against the veteran's claim 
for a TDIU.  

In this case, the Board places greater probative value on the 
objective medical evidence than lay statements provided by 
the veteran.  See Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991) (determining the credibility of evidence is a function 
for the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 70 
(1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992) (VA decision makers have the responsibility to assess 
the credibility of evidence and determine the degree of 
weight to give the evidence).

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny the veteran's claim for 
total rating based on individual unemployability without 
producing evidence, as distinguished by mere conjecture, that 
the veteran can perform work.  In this case, the veteran has 
not worked in several years.  However, this fact, in and of 
itself, does not provide a basis to conclude that the 
veteran's service-connected disabilities caused his 
unemployment.  The Board finds that the post-service medical 
records provides evidence against this claim.  Accordingly, 
the weight of the evidence is against the claim for a total 
rating based on individual unemployability due to service-
connected disabilities under both 38 C.F.R. § 4.16(a) and 
(b).

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from 
Bowling.  In Bowling, according to the Court, there was, at 
least, a plausible basis in the record for a conclusion that 
the veteran was unable to secure and follow a substantially 
gainful occupation due to a service connected disability.  
The Court held that where there is plausible evidence that a 
claimant is unable to secure and follow a substantially 
gainful occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under § 
4.16(b) by referral to the C&P Director.  However, unlike 
Bowling, the veteran has not submitted supporting evidence of 
unemployability based on the current service connected 
disabilities and the evidence on file is against this claim. 

Accordingly, the Board finds that the veteran has not 
demonstrated that he is unable to obtain or maintain 
substantially gainful employment due to his service-connected 
disabilities.  Since the preponderance of the evidence is 
against the veteran's claim, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102. Hence, the appeal is denied.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant on October 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  An 
additional notice letter was sent in December 2005.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The appellant was afforded a VA medical 
examination on December 2003.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Entitlement to a disability rating in excess of 30 percent 
for service-connected left knee meniscal tear with 
chondromalacia is denied.

Entitlement to a disability rating in excess of 10 percent 
for service-connected osteoarthritis of the left knee with 
limitation of motion is denied.

Entitlement to a total disability rating for compensation 
purposes due to individual unemployability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


